UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForOctober 2015 Commission File No. 001-36848 Check-Cap Ltd. Check-Cap Building Abba Hushi Avenue P.O. Box 1271 Isfiya, 30090 Mount Carmel, Israel (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES.) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Post-Effective Amendment No. 1 to the Form S-8 Registration Statement File No. 333-203384. On October 22, 2015, Check-Cap Ltd. (the “Company”) issued a press release announcing its financial results for the third quarter ended September 30, 2015. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. In addition, a copy of the Company's corporate presentation is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Exhibits Press Release, dated October 22, 2015. Corporate presentation of the Company SIGNATURE Pursuant to the requirements of theSecuritiesExchange Act of 1934, theregistranthas duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Check-Cap Ltd. By: /s/ Lior Torem Name: Lior Torem Title: Chief Financial Officer Dated: October 22, 2015
